DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 – 12, 17, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites in line 7-8 “…wherein said second part of the first axial relief face creates an obtuse fourth inner angle…” It is unclear how there is an obtuse fourth inner angle when claim 1, upon which claim 10 depends, discloses an obtuse first and an obtuse second inner angle and does not disclose an obtuse third inner angle, however claim 4, independent of claim 10, discloses an obtuse third inner angle. Further clarification is needed.
Claim 11 recites in line 3 – 4 “…in each of said different sections in parallel with the longitudinal plane the first axial relief face forms a fifth inner angle…” It is unclear how there is a fifth inner angle when claim 1, upon which claim 11 depends, discloses an obtuse first and an obtuse second inner angle and does not disclose an obtuse fourth inner angle, however claim 10, independent of claim 11, discloses an obtuse fourth inner angle. Further clarification is needed.
Claim 12 recites “…the fifth inner angle at an end of the first axial relief face closest to the longitudinal plane is equal to or substantially equal to…” For examination purposes, examiner is assuming “substantially equal to” is defined as “equal to”, thus the intended scope of the claim is unclear. Further clarification is needed.
Claim 17 recites “…the axial support surface extends perpendicularly or substantially perpendicularly to the tangential support surface…” For examination purposes, examiner is assuming “substantially perpendicularly to” is defined as “perpendicularly to”, thus the intended scope of the claim is unclear. Further clarification is needed.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 21 recites the broad recitation “range of 0 < |γp| ≤ 3 degrees”, and the claim also recites “a range of 0.5 ≤ |γp| ≤ 2 degrees, or of approximately 1 degree” which are the narrower statements of the range/limitation. Claim 22 recites the broad recitation “range of 10 ≤ |γf| ≤ 30 degrees”, and the claim also recites “a range of 15 ≤ |γf| ≤ 25 degrees”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishi WO 2012/046556 (hereafter “Ishi”).
In regards to claim 1, Ishi discloses a cutting insert (1) (Figures 1a – 2b) for a milling tool, the cutting insert comprising: a first side (2) (Figures 1a – 2b) defining a first extension plane (coplanar with 21) ([0013]), a second side (3) (Figures 1a – 2b) opposite the first side (2), the second side (3) defining a second extension plane (coplanar with 21 of side 3) ([0007], [0013), wherein a centre axis (S1) (Figures 1a – 2b) extends perpendicularly through the first and second extension planes, a circumferential surface (4) Figures 1a, 1b) extending between the first side (2) and the second side( 3), the circumferential surface (4) including a first pair of opposing side surfaces (41, 43) (Figures 1a – 2b) and a second pair of opposing side surfaces (42, 44) (Figures 1a – 2b), a median plane (a plane extending along line d-d, Figure 2b, [0030]) extending halfway between the first extension plane and the second extension plane, a longitudinal plane (a plane extending along axis L3, Figure 5, [0042]) extending halfway between the first pair of opposing side surfaces (41, 43), perpendicularly to the median plane and containing the centre axis (S1), a central plane (a plane extending along the line L1, Figure 1b), extending perpendicularly to both the median plane and the longitudinal plane and containing the centre axis (S1), a first axis (L3) (Figure 5) ([0042) extending along an intersection between the median plane and the longitudinal plane and a second axis (an axis parallel to L1 and perpendicular to S1, Figure 1a, 1b) extending along an intersection between the median plane and the central plane, a first cutting edge (5) (Figures 1a, 1b) extending along an intersection between the first side (2) and the circumferential surface (4) on a first side of the longitudinal plane, the first cutting edge (5), as seen in a view towards the first side, extending along a first corner (53 or 45) (Figures 1a, 1b) of the cutting insert (1); and a second cutting edge (5P) (Figures 1a, 1b) extending along an intersection between the second side (3) and the circumferential surface (4) on a second side (3) of the longitudinal plane, the second cutting edge (5P), as seen in a view towards the second side (3), extending along a second corner (53P or 45) (Figure 1a) of the cutting insert (1), wherein the first cutting edge (5) includes a first main cutting edge (51) (Figures 1a – 2b), a first corner cutting edge (53) (Figures 1a – 2b), and a first auxiliary cutting edge (52) (Figures 1a – 2b), the first auxiliary cutting edge (52) having a first surface-wiping secondary cutting edge (a portion of 52) (see annotated Figure 2b below), wherein the first main cutting edge (51) adjoins the first corner cutting edge (53), and the first corner cutting edge (53) adjoins the first surface-wiping secondary cutting edge (a portion of 52), wherein the second cutting edge (5P) includes a second main cutting edge (51P) (Figures 1a – 2b), a second corner cutting edge (53P) (Figures 1a – 2b), and a second auxiliary cutting edge (52P) (Figures 1a – 2b), the second auxiliary cutting edge (52P) having a second surface-wiping secondary cutting edge (a portion of 52P) (see annotated Figure 2b below), wherein the second main cutting edge (51P) adjoins the second corner cutting edge (53P), and the second corner cutting edge (53P) adjoins the second surface-wiping secondary cutting edge (a portion of 52P); and as seen in a direction along the first axis (L3), a first axial relief face (a portion of 42a and a portion of 42c, annotated Figure 2b, [0007], [0039]) adjacent to the first auxiliary cutting edge (52) and a first axial abutment face form (a portion of 42a and a portion of 42c, annotated Figure 2b, [0007], [0039]) part of a first surface grouping (42a and a portion of 42c, annotated Figure 2b, [0007], [0039]) on the first side  of the longitudinal plane, and a second axial relief face (a portion of 42b and a portion of 42c, annotated Figure 2b, [0007], [0039]) adjacent to the second auxiliary cutting edge (52P) and a second axial abutment face (a portion of 42b and a portion of 42c, annotated Figure 2b, [0007], [0039]) form part of a second surface grouping (42b and a portion of 42c, annotated Figure 2b, [0007], [0039]) on the second side of the longitudinal plane, wherein the first axial relief face (a portion of 42a and a portion of 42c) includes a first part (a portion of 42a, annotated Figure 2b, [0007], [0039]) of the first axial relief face adjacent to the first surface-wiping secondary cutting edge (a portion of 52), and the second axial relief face (a portion of 42b and a portion of 42c) includes a first part (a portion of 42b, annotated Figure 2b, [0007], [0039]) of the second axial relief face adjacent to the second surface-wiping secondary cutting edge (a portion of 52P), at least the first part (a portion of 42a) of the first axial relief face forming an obtuse first inner angle (Figure 3a) with the median plane when seen in a section parallel to the longitudinal plane, and at least the first part (a portion of 42b) of second axial relief face forming an obtuse second inner angle (Figure 3b) with the median plane when seen in a section parallel to the longitudinal plane, wherein the first surface grouping (42a and a portion of 42c) and the second surface grouping (42b and a portion of 42c) form part of the circumferential surface, wherein the insert has 180º rotational symmetry ([0055]) with respect to rotation about the second axis and/or the first axis (L3) and/or the centre axis (S1), wherein  as measured in a direction in parallel with the longitudinal plane, in a section of the median plane through the cutting insert, the cutting insert is longest ([0007]) along the longitudinal plane, wherein as seen in a direction along the second axis, each point of the first surface grouping (42a and a portion of 42c) has a unique projection point ([0031], [0055], Figures 1b, 2a) on the longitudinal plane, and wherein as seen in a direction along the second axis in an opposite direction, each point of the second surface grouping (42b and a portion of 42c) has a unique projection point ([0031], [0055], Figures 1b, 2a) on the longitudinal plane, wherein  the first surface grouping (42a and a portion of 42c) and the second surface grouping (42b and a portion of 42c) meet in a partitioning line (S1a) (Figure 2a, [0029]), wherein the partitioning line (S1a) extends in the longitudinal plane, and wherein the partitioning line (S1a) extends from the first side (2) to the second side (3).

    PNG
    media_image1.png
    563
    637
    media_image1.png
    Greyscale

Regarding claim 2, Ishi discloses the cutting insert (1) according to claim 1, wherein the partitioning line (S1a) is a straight line (Figure 2a, [0029]).
Regarding claim 3, Ishi discloses the cutting insert (1) according to claim 1, wherein the partitioning line (S1a) extends perpendicularly to the median plane (Figure 2a, [0029]).
Regarding claim 4, Ishi discloses the cutting insert (1) according to claim 1, wherein as seen in the median plane an obtuse third inner angle (Figure 2b, see annotated Figure 3d below, [0018], [0032]) is formed between the first surface grouping (42a) and the second surface grouping (42b).

    PNG
    media_image2.png
    379
    562
    media_image2.png
    Greyscale

	Regarding claim 5, Ishi discloses the cutting insert (1) according to claim 1, wherein the first axial abutment face (a portion of 42a and a portion of 42c) (annotated Figure 2b) forms a substantially flat surface (Figures 1a, 1b, 4, 5, [0007], [0039]).
	Regarding claim 6, Ishi discloses the cutting insert (1) according to claim 5, wherein a portion of the first axial abutment face (a portion of 42c) extends perpendicularly (Figure 1a – 2a, annotated Figure 2b, [0031], [0039], [0060]) to the median plane.
	Regarding claim 7, Ishi discloses the cutting insert (1) according to claim 1, wherein the first axial abutment face (a portion of 42a and a portion of 42c) forms a substantially flat surface (Figure 1a – 2a, annotated Figure 2b, [0031], [0039], [0060]) extending from the median plane towards the second side (3).
	Regarding claim 8, Ishi discloses the cutting insert (1) according to claim 1, wherein the first axial abutment face (a portion of 42a and a portion of 42c) forms a substantially flat surface (Figure 1a – 2a, annotated Figure 2b, [0031], [0039], [0060]) extending from the median plane to the second side (3).
	Regarding claim 9, Ishi discloses the cutting insert (1) according to claim 1, wherein as seen in the direction along the first axis (L3) and projected on the central plane, the first axial abutment face (a portion of 42a and a portion of 42c) (Figure 5, annotated Figure 2b, [0007], [0039], [0055]) forms at least 30% of the first surface grouping (42a and a portion of 42c).
Regarding claim 10, Ishi discloses the cutting insert (1) according to claim 1, wherein the first auxiliary cutting edge (52) includes at least a second cutting edge part (a portion of 52) (see annotated Figure 2b above) of the first auxiliary cutting edge (52), said second cutting edge part being closer to the longitudinal plane than the first surface-wiping secondary cutting edge (a portion of 52), the first axial relief face (a portion of 42a and a portion of 42c) including at least a second part (a portion of 42a and a portion of 42c) of the first axial relief face, said second part (a portion of 42a and a portion of 42c) being adjacent to the second cutting edge part of the first auxiliary cutting edge (see annotated Figure 2b), wherein said second part (a portion of 42a and a portion of 42c) of the first axial relief face creates an obtuse fourth inner angle (see annotated Figure 3c below and annotated Figure 3d above) with the first part ( a portion of 42a) of the first axial relief face.

    PNG
    media_image3.png
    278
    609
    media_image3.png
    Greyscale

Regarding claim 11, Ishi discloses the cutting insert (1) according to claim 1, wherein when seen in different sections in parallel with the longitudinal plane and through the first auxiliary cutting edge (52), in each of said different sections in parallel with the longitudinal plane the first axial relief face (a portion of 42a and a portion of 42c) forms a fifth inner angle (Figure 3a) in relation to the median plane measured adjacent to the auxiliary cutting edge (52), and wherein the fifth inner angle differs for at least some of said different sections in parallel with the longitudinal plane. It is noted that the insert disclosed by Ishi has a distance W3 (Figure 1b) that increases as it goes from a side surface 43 or 41 to the midpoint 42M/52M of surface 42 at which W3 is greatest, and 42C at midpoint 42M is parallel from the top surface to the bottom surface. Along the same reference line, the relief face 42a is inclined at angle α with respect to reference line S1a. Thus, as 42a approaches the midpoint 42M/52M to join with 42C (which is linear and parallel to central axis S1) the inclination angle of 42a varies until it is 0 deg with respect to reference line S1a or 90 deg with respect to the median plane ([0018], [0028], [0029], [0031]).
Regarding claim 12, Ishi discloses the cutting insert (1) according to claim 11, wherein the fifth inner angle at an end of the first axial relief face (a portion of 42a and a portion of 42c) closest to the longitudinal plane is equal to an inner angle of the partitioning line to the median plane. According to previous claims, an angle of the partitioning line to the median plane is a right angle, or 90 degrees. It is noted that the insert of Ishi discloses the end of the first axial relief face closest to the longitudinal plane (a portion of 42c) is parallel to the center axis S1 and the partitioning line S1a (figures 1b – 2b, [0018], [0028], [0029], 0031]), therefore the inner angle at the end of the first axial relief face is equal to an angle of the partitioning line to the median plane.
Regarding claim 13, Ishi discloses the cutting insert (1) according to claim 1, wherein as seen in any section through the partitioning line and in parallel with the median plane, the partitioning line (S1a) extends immediately adjacent (Figures 2a, annotated 2b, 3c, 3d) to the first axial abutment face (a portion of 42a and a portion of 42c) and/or the second axial abutment face (a portion of 42b and a portion of 42c).
Regarding claim 14, Ishi discloses the cutting insert (1) according to claim 1, wherein as seen in a view along the centre axis on the first side of the longitudinal plane, for part of the cutting insert, which is between the median plane and the second side, the first axial abutment face (a portion of 42a and a portion of 42c) forms a surface of the first surface grouping (42a and a portion of 42c) which is the most distant surface of the cutting insert from the centre axis ([0018], [0031]).
Regarding claim 15, Ishi discloses a milling tool (20) (Figure 4a – 4c) configured to be rotated about a rotation axis (S2) comprising: a tool body (10), wherein the tool body at a first axial end portion thereof is provided with an insert seat (in pocket 11) for receiving a cutting insert: and a cutting insert according to claim 1 arranged in the insert seat ([0013], [0022], [0037], and [0039]).
Regarding claim 16, Ishi discloses the milling tool (20) according to claim 15, wherein the insert seat is provided with a tangential support surface, a radial support surface, and an axial support surface ([0013], [0022], [0037], [0039).
Regarding claim 17, Ishi discloses the milling tool (20) according to claim 16, wherein the axial support surface extends perpendicularly or substantially perpendicularly to the tangential support surface ([0041], [0042] (Figures 4a - 5) It is noted that the insert of Ishi discloses the surfaces (42 or 44) that may abut the axial support surface of the holder are substantially perpendicular to the insert surfaces (41 or 43) that may abut the tangential support surface of the holder. The given ranges for angles of inclination ([0041] – [0044]) allow embodiments in which the support surfaces extend perpendicularly.
Regarding claim 18, Ishi discloses the milling tool (20) according to claim 16, wherein the axial support surface extends in a first support plane, and wherein the first support plane crosses the rotation axis on a side of the insert seat opposite to the first axial end portion (Figure 5, [0041] – [0043]).
Regarding claim 19, Ishi discloses the milling tool according to claim 16, wherein the radial support surface extends in a second support plane, and wherein the second support plane crosses the rotation axis on a same side of the insert seat as the first axial end portion (Figure, [0041] – [0043]).
Regarding claim 20, Ishi discloses the milling tool according to claim 16, wherein the cutting insert (1) is arranged with a portion of the second side (3) abutting against the tangential support surface, a portion of the circumferential surface (41 or 43) abutting against the radial support surface, and the first axial abutment face (a portion of 42 or a portion of 44) abutting against the axial support surface ([0007], [0037], [0039], 0042], Figure 5).
Regarding claim 21, Ishi discloses the milling tool (20) according to claim 16, wherein the insert seat (in pocket 11) is configured to provide an axial rake angle, γp, (θ3) ([0042]) for the median plane of the cutting insert arranged in the insert seat, and wherein the insert seat is configured to provide an axial rake angle, γp equal to 0 degrees or a negative axial rake angle, γp, having an absolute value within a range of 0 < |γp| ≤ 3 degrees, or within a range of 0.5 ≤ |γp| ≤ 2 degrees, or of approximately 1 degree.
Regarding claim 22, Ishi discloses the milling tool according to claim 15, wherein the insert seat (in pocket 11) is configured to provide a negative radial rake angle, γf, ([0045]) for the median plane of the cutting insert arranged in the insert seat, and wherein the insert seat is configured to provide a negative radial rake angle, γf, having an absolute value within a range of 10 ≤ |γf| ≤ 30 degrees, or within a range of 15 ≤ |γf| ≤ 25 degrees.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hedberg (EP 3000 548) teaches a similar cutting insert with obtuse inner angles and a tool holder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S HEARNE whose telephone number is (571)272-6578. The examiner can normally be reached Monday - Friday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Templeton can be reached on (571) 270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        



/JOSHUA S HEARNE/               Examiner, Art Unit 4177